ORDER

PER CURIAM.
James Kellerman (“Claimant”) appeals the decision of the Labor and Industrial Relations Commission affirming and adopting the decision of the Administrative Law Judge (“ALJ”) awarding Claimant permanent partial disability benefits, denying Claimant permanent total disability benefits, and denying Claimant past medical expenses. We find that the Commission’s decision is supported by sufficient competent and substantial evidence. We also find that the Commission did not err in denying Claimant past medical expenses.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. *138The decision of the Commission is affirmed under Rule 84.16(b).